ORDER
This case comes before us on defendants’ motion to affirm a judgment of the Superi- or Court which dismissed plaintiff’s action on the ground that he failed to file more responsive answers to interrogatories as ordered by the court. Oral argument on said motion was heard November 3,1980. After considering the memorandum in support of said motion, as well as the points raised in oral argument, we find that plaintiff’s appeal is without merit and therefore we grant the motion to affirm in accordance with Rule 16(g) of the Rules of Appellate Procedure. The case may be remitted to the Superior Court.